Citation Nr: 0200595	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  99-25 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected rheumatoid arthritis of multiple joints.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to February 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision from the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 20 percent evaluation 
for service-connected rheumatoid arthritis of the hands, 
knees, ankles, and great toes.  A notice of disagreement was 
received in October 1999; a statement of the case was issued 
in November 1999; and a substantive appeal was received in 
December 1999. The veteran testified at a hearing before and 
RO hearing officer in December 1999 and before the 
undersigned via videoconference in October 2001.

By rating decision in January 2000, the RO granted an 
increased evaluation of 40 percent for service-connected 
rheumatoid arthritis of multiple joints, effective from 
February 24, 1998.  Although the increase represented a grant 
of benefits, the United States Court of Appeals for Veterans 
Claims (known as the United Stated Court of Veterans Appeals 
prior to March 11, 1999) (hereinafter, "the Court ") has 
held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran stated at the October 2001 hearing that he was 
seeking at least a 60 percent evaluation.  As the regulations 
in 38 C.F.R. Part 4 (2001) provide for a possible disability 
evaluation in excess of 40 percent for rheumatoid arthritis, 
the appeal with respect to that issue continues.

At the hearing before the undersigned in October 2001, the 
veteran stated that he had suffered a loss of visual acuity 
due to medication for his rheumatoid arthritis.  
Transcript p. 17.  The Board acknowledges such as a claim for 
service connection for loss of visual acuity secondary to 
service-connected rheumatoid arthritis.  It does not appear 
that the RO has previously addressed this claim.  Therefore, 
the claim of service connection for loss of visual acuity 
secondary to service-connected rheumatoid arthritis is 
referred to the RO for further development and adjudication 
as necessary.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The Board notes that the VA examination, performed in 
March 2001, does not contain all the necessary findings 
relevant to evaluation of the veteran's service-connected 
rheumatoid arthritis.  Further, the veteran testified at the 
October 2001 hearing that his condition had progressed since 
1999, but the most recent treatment records from his fee-
basis treating physician, E.J.A., M.D., are dated in June 
1999.  At the hearing, the veteran reported that he had been 
seen by Dr. E.J.A. one month prior to the hearing.  
Transcript p. 10.  The veteran also reported that he was 
scheduled for orthopedic evaluation at the VA in November 
2001.  Transcript p. 16.  Records of these reported 
treatments are not in the claims file.  

The Board also notes that the veteran has indicated that his 
service-connected rheumatoid arthritis affects his ability to 
perform his job and he has missed work due to this condition.  
Consideration of referral for determination of entitlement to 
an extraschedular evaluation should be undertaken by the RO.  

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

2. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his rheumatoid 
arthritis, which are not already of 
record.  After securing the necessary 
release, the RO should obtain these 
records, to the extent possible.  The RO 
should specifically insure that current 
VA treatment records and the treatment 
records since June 1999 from Dr. E.J.A., 
the veteran's fee-basis treating 
physician, are requested.  

3. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's 
rheumatoid arthritis.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition, including range of 
motion testing for all affected joints.  
The examiner should state whether 
the veteran's rheumatoid arthritis is an 
active process.  The examiner should note 
any constitutional manifestations 
associated with active joint involvement, 
weight loss and/or anemia.  The examiner 
should state whether the veteran's 
rheumatoid arthritis renders him totally 
incapacitated.  The examiner should also 
state the frequency of incapacitating 
exacerbations.  The examiner should note 
any additional functional loss with 
consideration and notation of any 
crepitation, limitation of motion, 
weakness, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing, for all of the affected 
joints.

4. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

5. The RO should then adjudicate the claim 
for entitlement to an evaluation in 
excess of 40 percent for service-
connected rheumatoid arthritis of 
multiple joints, including consideration 
of the appropriateness of referral for a 
determination of entitlement to an 
extraschedular evaluation.  If the claim 
remains denied, the veteran should be 
furnished with a supplemental statement 
of the case which summarizes the 
pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is her responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


